DENSON, J.
This action was brought by the plaintiff to recover damages for a personal injury sustained by him on account of alleged negligence on the part of the defendant in and about carrying the plaintiff as a passenger on one of its electric cars. The cause was twice tried in the circuit court; each trial resulted in a verdict and judgment for the plaintiff. On defendant’s motion the first verdict was set aside and a new trial granted. A similar motion made by the defendant after a, second trial, ivas overruled. The defendant appeals, and the only question presented for review is the refusal of the circuit court to set aside the verdict and grant a new trial.
The rules by which this court is to be governed, in. reviewing the decision of a trial court granting or refusing to grant a new trial, have been many times declared, beginning with the leading case of Cobb v. Malone, 92 Ala. 630, 9 South. 738. It would serve no practical good to review our numerous decisions on the subject. It is sufficient to say that the record has been carefully read and considered, and that “we are not prepared to *48say that the verdict of the jury is so plainly against the weight of the evidence,” or unsupported by the evidence as to convince us that tbe circuit court should have granted a new trial. The most that can be said for the defendant in this respect, is that the verdict is against the preponderance of the evidence, and this is not sufficient.—Cobb v. Malone, supra; White v. Blair, 95 Ala. 147, 10 South. 257; Dillard v. Savage, 98 Ala. 598, 13 South. 214; Peck v. Karter, 121 Ala. 636, 25 South. 1012; Anderson v. English, 121 Ala. 272, 25 South. 748; Davis v. Miller, 109 Ala. 589, 19 South. 699; Terst v. O’Neal, 108 Ala. 250, 19 South. 307; Birmingham, etc., Co. v. Cuzzart, 133 Ala. 262, 31 South. 979; Montgomery Traction Co. v. Knabe, 158 Ala. 458, 48 South. 501.
The judgment of the circuit court is affirmed.
Affirmed.
Dowdell, C. J., and Anderson, McClellan, May-field, and Sayre, JJ., concur.